DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claim 1 objected to because of the following informalities:  it is believed “the vertical” (line 7) should read “the vertical axis”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet at a top of the cylindrical volume and the outlet at a bottom of the cylindrical volume must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recite wherein the device includes an inlet at a top of the cylindrical volume and an outlet at a bottom of the cylindrical volume, wherein an interior of the cylindrical volume is completely empty between the draft tube and the outlet. However, the specification is devoid of mention of either an inlet or an outlet. Furthermore, the specification states that at least one gas distributor is positioned on the bottom of the device (p. 3) and therefore it is unclear how the cylindrical volume could be completely empty between the draft tube and an outlet at the bottom of the cylindrical volume, since at least one gas distributor is provided there. Therefore, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that inventor or a joint inventor had possession of the claimed invention.
Dependent claims are rejected for the same reason as the base claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US Patent Application Publication 3,847,748) in view of Mullin (Crystallization, 4th Edition) (already of record).
Regarding claim 1, Gibson et al. discloses a reaction device (called fermenter) with air-lift type internal circulation (col. 1 lines 3-58, col. 7 line 43-col. 8 line 37) (specific embodiment of Figs. 5-6 will be cited herein), comprising:
a vertical cylindrical wall (12) defining a cylindrical volume (col. 7 line 43-col. 8 line 37) (Fig. 5);
a draft tube (15) positioned so as to extend vertically within the cylindrical volume in such a way as to form an interspace with the vertical cylindrical wall (col. 7 line 43-col. 8 line 37) (Fig. 5), the draft tube (15) having a cross-section which is circular and orthogonal to the vertical axis of the draft tube 
wherein the draft tube includes first and second cylindrical bodies having different diameters and a truncated cone body connecting the first and second cylindrical bodies, the first cylindrical body having a smaller diameter than the second cylindrical body, the first cylindrical body being disposed below the second cylindrical body, a minor base of the truncated cone body coinciding with the first cylindrical body and a major base of the truncated cone body coinciding with the second cylindrical body (see col. 5 lines 43-58, col. 8 lines 9-15 and Fig. 5 as annotated by the Examiner, below).

    PNG
    media_image1.png
    583
    1180
    media_image1.png
    Greyscale

Gibson et al. is silent as to an inlet at a top of said cylindrical volume and an outlet at a bottom of said cylindrical volume wherein an interior of said cylindrical volume is completely empty between said draft tube and said outlet; at least one gas distributor positioned within the cylindrical volume on the bottom of said device; and wherein a ratio between each internal diameter of said draft tube and an internal diameter of the cylindrical volume ranges from 0.05 to 0.5, and wherein a ratio between a height of said draft tube and a height of the cylindrical volume is less than 0.5.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Gibson et al. to comprise at least one gas sparger (gas distributor) positioned within the cylindrical volume on the bottom of the device, e.g. by providing a plurality of sieve plates (thereby arriving at an outlet on the bottom of the cylindrical volume, as the each sieve plate necessarily has at least one outlet for dispensing gas), as Gibson et al. discloses providing such a feature in an adjacent embodiment, and the skilled artisan would have been motivated to select a mechanism recognized in the art to be suitable for introducing gas at the bottom of the device to achieve the circulation described by Gibson et al. at col. 8 lines 16-37.
As to the claimed interior of the cylindrical volume being completely empty between the draft tube and the outlet, Gibson et al. does not mention any additional structure between the draft tube and the outlet of the gas sparger (col. 7 line 43-col. 8 line 8), thereby meeting the limitation of the interior being completely empty therebetween.
As to the claim limitation of an inlet at a top of the cylindrical volume, Gibson et al. discloses that in another embodiment of the fermenter (that shown in Fig. 7) disclosed adjacent to the one discussed above (that shown in Figs. 5-6), a port (30) from which carbon dioxide can escape from the fermenter (col. 7 lines 20-42). Gibson et al. discloses that it is known in the art to facilitate the transfer of carbon dioxide out of solution to allow fermentation to progress (col. 1 lines 3-40).

As to the claimed ratio of each internal diameter of the draft tube to an internal diameter of the cylindrical volume, Gibson et al. discloses general conditions for such a ratio (see Figs. 5-6); however, Gibson et al. does not expressly teach that the ratio ranges from 0.05 to 0.5. Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Gibson et al. discloses that velocity of fluid flowing through the draft tube varies inversely with the internal diameter of the draft tube and that this velocity must be carefully selected to achieve a desired fermentation result as microorganisms die if the velocity is too small (col. 4 lines 45-62); therefore, the value of the internal diameter of the draft tube relative to a fixed internal diameter of the cylindrical volume is clearly a result-effective variable. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum ratio for each internal diameter of the draft tube to an internal diameter of the cylindrical volume to arrive a device configured to carry out a desired fermentation process. 
As to the claimed ratio of a height of the draft tube to a height of the cylindrical volume being less than 0.5, Gibson et al. discloses general conditions for such a ratio (see Figs. 5-6); however, Gibson et al. does not expressly teach that the ratio is in a range of 0.5 or less. Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Regarding claim 3, Gibson et al. discloses the truncated cone body, as set forth above. Gibson et al. discloses general conditions for the ratio between the height of the truncated cone body and a total height of the device (as the truncated cone body appears to form roughly 1/3 of the draft tube’s total height, which itself is shorter than the total height of the device as if fits within the device, see Fig. 5).
However, Gibson et al. does not expressly teach the ratio ranging from 0.03 to 0.25.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). As discussed above, increasing the height of the draft tube or any portion thereof relative to a fixed device height would decrease the clearance, thereby rendering the ratio a result-effective variable. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum ratio for a height of the truncated cone body to a total height of the device to arrive a device operating with a desired efficiency.

Gibson et al. is silent as to the inclination ranging from 15° to 30°.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Gibson et al. discloses general conditions for the angle of inclination (Fig. 5), and furthermore, Gibson et al. discloses that velocity of fluid flowing through the draft tube varies inversely with the internal diameter of the draft tube and that this velocity must be carefully selected to achieve a desired fermentation result as microorganisms die if the velocity is too small, as discussed above. Therefore, the angle of inclination is a result-effective variable, as increasing the angle would necessarily increase the circular area within the draft tube. It would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum range for the angle of inclination, in order to arrive at a device configured to carry out a desired fermentation process.
Regarding claim 5, Gibson et al. does not expressly teach that a ratio between each internal diameter of the draft tube and the internal diameter of the cylindrical volume is in a range of 0.35 to 0.45. 
However, Gibson et al. discloses general conditions for such a ratio and it is known from the prior art that such a ratio is a result-effective variable, as discussed in the rejection of claim 1 above. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum range for the ratio between each internal diameter of the draft tube and an internal diameter of the cylindrical volume.

However, Gibson et al. discloses general conditions for such a ratio and it is known from the prior art that such a ratio is a result-effective variable, as discussed in the rejection of claim 1 above. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum range for the ratio between the height of the draft tube and the height of the cylindrical volume. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799